Mb. Chief Justice Del Tobo
delivered the opinion of the court.
Classifying the offense as assault with intent to commit manslaughter, the district attorney for the district of Maya-güez charged that José Nieves, “on a day of February, 1927, .... unlawfully, wilfully and maliciously and with the fixed intent to kill, assaulted Alberto Valentín, a human being, with a pistol, inflicting on him a bullet wound, with the intent to commit manslaughter.”
The case was set for June 21, 1927, and, as shown by the record, on being arraigned the defendant pleaded guilty of aggravated assault and battery and was sentenced by the court to eighteen months in jail, less the time already served.
The defendant appealed to this court and alleges (1) that the information does not contain sufficient facts and (2) that the penalty imposed is excessive.
Arguing the first, he contends that the information is fatally defective because the defendant is not informed *539thereby of the nature of and motive for the facts constituting the assault to commit manslaughter.
We do not agree. The defendant could have derived from the charge as worded all necessary information for preparing his defénse. If there is any defect in the information it consists in charging a greater offense, that of an attempt to kill. But as both the offense of assault to commit manslaughter mentioned by the prosecution and the assault and battery of which the defendant was convicted are necessarily included in the offense really charged, that defect does not render the pleading void.
From an examination of the circumstances it does not appear that the penalty imposed was in any way excessive. We have found that the fact as described constituted a very serious offense. It was also classified as such. And the maximum penalty for the crime of which the defendant was convicted on his own plea of guilty is two years' in prison and one thousand dollars fine.
The judgment appealed from is affirmed.